IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         November 7, 2007

                                     No. 06-10802                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


EDWARD LEE MILLER, JR

                                                  Plaintiff-Appellant
v.

THE WAYBACK HOUSE; AL RICHARD; PERCY WILSON; ANGIE WHITE

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:05-CV-1838


Before GARWOOD, GARZA, and OWEN, Circuit Judges.
PER CURIAM:*
       Edward Lee Miller, Texas prisoner #646559, filed a civil rights complaint
against the halfway house where he resided while on parole, The Wayback
House (WBH), and WBH personnel, Al Richard, Percy Wilson, and Angie White.
Miller alleged that Richard, Wilson, and White acted with deliberate indifference
to his medical needs when they failed to provide the mental health treatment
that he requested for bipolar disorder and depression.                 When he took an


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                     No. 06-10802

authorized leave from the WBH Miller failed to return to the facility. As a
result, his Texas parole was revoked. Miller alleged that the revocation resulted
from the lack of treatment. Miller additionally alleged that the staff refused to
refer him to the Texas Department of Mental Health and Mental Retardation in
violation of the Americans with Disabilities Act (ADA). Miller sought punitive
and compensatory damages against WBH, Richard, and Wilson, as well as
punitive damages against White. Finding that a judgment in Miller’s favor
would undermine the validity of the parole revocation, the district court
dismissed Miller’s complaint with prejudice to being reasserted until Miller met
the requirements of Heck v. Humphrey, 114 S.Ct. 2364 (1994).
       It is unclear whether the district court dismissed Miller’s complaint under
28 U.S.C. § 1915(e)(2)(B)(i) or § 1915(e)(2)(B)(ii). A dismissal as frivolous under
section 1915(e)(2)(B)(i) is reviewed for abuse of discretion, while a dismissal for failure
to state a claim upon which relief can be granted under section 1915(e)(2)(B)(ii) is
reviewed under the same de novo standard as a dismissal under FED. R. CIV. P.
12(b)(6). Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997); Black v. Warren, 134
F.3d 732, 733-34 (5th Cir. 1998). This court will review the dismissal under the
more strict de novo standard. See Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir.
2005) (reviewing dismissal of complaint de novo where the district court referred
to three different statutes with different standards of review when making the
dismissal).
       Miller failed to state a claim under the Eighth Amendment’s prohibition against
cruel and unusual punishment. Prison officials violate this prohibition when they
demonstrate deliberate indifference to a prisoner’s serious medical needs, which
constitutes an unnecessary and wanton infliction of pain. Estelle v. Gamble, 97 S. Ct.
285, 291 (1976). Miller alleged that, around November 2003, he told Richards, the
Executive Director of WBH, that “his state of mind was challenging and had a problem
of rational thinking.” Although Miller suggested that Richards may not have believed
Miller, Richards referred Miller to Wilson, Miller’s counselor and case manager. Miller

                                            2
                                     No. 06-10802

then alleged that, some time in November, he asked Wilson for a referral to a state
mental health agency, which Wilson allegedly denied. Miller admitted that he already
had an appointment for a psychological examination for later in November 2003,
however, and that Wilson knew of the appointment. These allegations show that WBH
personnel, to the extent that Miller vaguely informed them of his alleged mental
health needs, provided treatment for him, although perhaps not the treatment Miller
would have liked. A prisoner’s disagreement with prison officials regarding medical
treatment does not give rise to a section 1983 cause of action. Varnado v. Lynaugh,
920 F.2d 320, 321 (5th Cir. 1991). A disagreement does not constitute an Eight
Amendment violation because it does not necessarily indicate that the prison officials
have been deliberately indifferent to the prisoner’s serious medical needs. Id.
      The district court dismissed Miller’s complaint because it found that a judgment
for Miller would put into question the validity of Miller’s parole revocation. Heck v.
Humphrey requires that, when a favorable section 1983 judgment will call into
question the validity of the fact or duration of confinement, including parole, the
plaintiff must “prove that the conviction or sentence has been reversed on direct
appeal, expunged by executive order, declared invalid by a state tribunal authorized
to make such determination, or called into question by a federal court’s issuance of a
writ of habeas corpus.” 114 S.Ct. 2364, 2372; see Littles v. Bd. of Pardons and Paroles
Div., 68 F.3d 122, 123 (5th Cir. 1995) (applying Heck to proceedings calling into
question the fact or duration of parole). It is not entirely clear whether Miller’s parole
revocation would be invalidated if he were successful in pursuing his claims. In any
event, this is inconsequential because, as previously discussed, Miller’s complaint
should be dismissed for failure to state a claim under the Eight Amendment.
      Furthermore, although Miller asserts “mistreatment under American with
Disability Act[,] 42 U.S.C. § 12132,” he has failed to brief the issue and has, therefore,
abandoned it. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      Miller additionally argues that the magistrate judge (MJ) who reviewed the
instant matter engaged in judicial misconduct because the MJ also presided over
Miller’s federal habeas action, giving him “personal knowledge of disputed evidentiary

                                            3
                                    No. 06-10802

facts, dates and occur[re]nces.” This argument is without merit because Miller has
failed to show that the MJ had any personal extrajudicial bias or knowledge that
harmed Miller’s case. See United States v. MMR Corp., 954 F.2d 1040, 1045-46 (5th
Cir. 1992).
      For the foregoing reasons, we affirm the district court’s order dismissing Miller’s
complaint.
                                     AFFIRMED




                                           4